                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

SALLY SANZONE, et al.,                         )
                                               )
           Plaintiffs,                         )
                                               )
      v.                                       )      Case No. 4:16 CV 923 CDP
                                               )
MERCY HEALTH, et al.,                          )
                                               )
           Defendants.                         )

                          MEMORANDUM AND ORDER

      Under Rule 59(e), Federal Rules of Civil Procedure, plaintiffs ask me to

reconsider my August 27, 2018, Memorandum, Order, and Judgment dismissing

their complaint in this matter for lack of subject-matter jurisdiction. Plaintiffs

make no legal or factual arguments convincing me that my prior decision was in

error. I am also not persuaded that I erred procedurally in my ruling. I will

therefore deny the motion to alter or amend judgment.

      Under Rule 59(e), a court may alter or amend a judgment upon a motion

filed no later than twenty-eight days after entry of the judgment. Rule 59(e) gives

the court power to rectify its own mistakes following entry of judgment. White v.

New Hampshire Dep’t of Employment Sec., 455 U.S. 445, 450 (1982). Rule 59(e)

motions are limited, however, to correcting manifest errors of law or fact or to

present newly discovered evidence, United States v. Metro. St. Louis Sewer Dist.,
440 F.3d 930, 933 (8th Cir. 2006), and are reserved to provide relief in

“extraordinary circumstances.” Barnett v. Roper, 941 F. Supp. 2d 1099, 1104

(E.D. Mo. 2013). I have broad discretion in determining whether to grant a Rule

59(e) motion. Metro. St. Louis Sewer Dist., 440 F.3d at 933.

      In their motion, plaintiffs argue that I erred in reviewing materials outside

the pleadings when considering defendants’ motion to dismiss and, further, that I

determined with finality a legal issue that was not presented to the Court. By

doing this, plaintiffs argue, I denied them the opportunity to not only present

evidence but to present their own legal argument on the issue of subject-matter

jurisdiction, and specifically, federal-question jurisdiction. Plaintiffs also contend

that I erred when I considered the substance of the church-plan-exemption question

by improperly conflating a merits determination with subject-matter jurisdiction.

For the following reasons, I disagree with plaintiffs’ assertions.

      To frame the following discussion, it is important to set out the mandate

under which I operate when any case comes before me: “If the court determines at

any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.” Fed. R. Civ. P. 12(h)(3). In fact, I am “obliged to inquire sua sponte

whenever a doubt arises as to the existence of federal jurisdiction.” Mt. Healthy

City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 278 (1977).

      The rule, springing from the nature and limits of the judicial power of
      the United States, is inflexible and without exception, which requires
                                         -2-
      this court, of its own motion, to deny its own jurisdiction . . . in all
      cases where such jurisdiction does not affirmatively appear in the
      record on which, in the exercise of that power, it is called to act. . . .
      [T]he first and fundamental question is that of jurisdiction[.] . . . This
      question the court is bound to ask and answer for itself, even when not
      otherwise suggested, and without respect to the relation of the parties
      to it.

Great S. Fire Proof Hotel Co. v. Jones, 177 U.S. 449, 453 (1900) (internal

quotation marks and citation omitted). See also Burris v. City of Little Rock, 941

F.2d 717, 721 (8th Cir. 1991) (although parties “apparently overlooked”

jurisdictional requirement in statute, court obliged to raise it sua sponte; case

remanded with instructions to dismiss for lack of subject-matter jurisdiction).

      Here, the defendants invoked Rule 12(b)(1) to seek dismissal for lack of

subject-matter jurisdiction and they provided the Court with extrinsic evidence to

aid in its determination. When reviewing a 12(b)(1) motion, the Court is not

constrained to only the complaint and the materials necessarily embraced by it.

Indeed, given the unique nature of the jurisdictional question and the Court’s broad

power to decide its own right to hear a case, the Court may look to the entire

record in resolving the question of jurisdiction. Hughes v. City of Cedar Rapids,

Iowa, 840 F.3d 987, 998 (8th Cir. 2016); Osborn v. United States, 918 F.2d 724,

728 n.4, 729 (8th Cir. 1990). Accordingly, contrary to plaintiffs’ assertion, the

defendants did not act untoward in submitting materials outside the pleadings on

their motion. Nor was the Court amiss in reviewing the materials when


                                          -3-
considering defendants’ motion. Nothing precluded plaintiffs from submitting

extrinsic material on the question of jurisdiction and, indeed, plaintiffs themselves

referred to matters outside the pleadings, including exhibits submitted by the

defendants as well as declarations of church officials in other, unrelated matters.

      When I considered defendants’ Rule 12(b)(1) argument, I carefully reviewed

plaintiffs’ complaint and the entirety of the record, which necessarily included the

additional material submitted by the defendants. Although the defendants limited

their jurisdictional argument to Article III standing, I am not so limited in my

review of a federal court’s jurisdictional authority. The failure of a party to urge a

specific objection to jurisdiction does not relieve this Court from the duty of

ascertaining from the record whether it can properly take jurisdiction of the suit.

Great S. Fire Proof Hotel, 177 U.S. at 453. See also Andrus v. Charlestone Stone

Prods. Co., 436 U.S. 604, 608 n.6 (1978); Crawford v. F. Hoffman-La Roche Ltd.,

267 F.3d 760, 764 n.2 (8th Cir. 2001). I therefore reject plaintiffs’ argument that I

erred when I considered a jurisdictional question not specifically raised by

defendants.

      I also disagree with plaintiffs’ contention that I wrongfully determined the

merits of their claims. In their complaint, plaintiffs alleged that defendants

violated various provisions of ERISA that impose requirements relating to

reporting and disclosure, minimum funding, written instruments, trusts, future


                                         -4-
benefits, and fiduciary obligations. I did not decide the merits of these claims

because I did not have the jurisdiction to do so. In order to decide the merits of

plaintiffs’ ERISA claims, I must have first been presented with an ERISA plan.

For the reasons stated in my Memorandum and Order, the plan at issue here was

not an ERISA plan. Therefore, under well-established Eighth Circuit precedent, I

did not have subject-matter jurisdiction over plaintiffs’ ERISA claims. Because of

this determination, I had no choice but to dismiss plaintiffs’ ERISA claims for lack

of subject-matter jurisdiction. Fed. R. Civ. P. 12(h)(3).

      I am aware of no authority, and plaintiffs cite to none, that requires me to

give notice to the parties before dismissing a case for lack of subject-matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that

it lacks subject-matter jurisdiction, the court must dismiss the action.”). See also

Burris, 941 F.2d at 721 (although parties “apparently overlooked” jurisdictional

requirement in statute, court of appeals raised it sua sponte and remanded case

with instructions to dismiss for lack of subject-matter jurisdiction). Nevertheless,

the record in this case shows that plaintiffs had adequate notice that the case turned

on whether the Mercy Plan was an ERISA plan or a church plan exempt from

ERISA. Indeed, plaintiffs devoted seventeen pages of their brief to this precise

issue (ECF 160) and themselves cited Chronister v. Baptist Health, which

specifically held that if the plan at issue was “a church plan, no federal question


                                         -5-
would exist because the plan would not be covered by ERISA,” 442 F.3d 648, 651

(8th Cir. 2006) (internal quotation marks and citation omitted); and Harris v.

Arkansas Book Co., which specifically held that “[t]he existence of a plan is a

prerequisite to jurisdiction under ERISA,” 794 F.2d 358, 360 (8th Cir.1986). I

question, therefore, plaintiffs’ now-expressed surprise that I would address subject-

matter jurisdiction on the basis of whether the Mercy Plan was or was not an

ERISA plan.

       Finally, plaintiffs contend that I blurred the line between defendants’ Rule

12(b)(6) and 12(b)(1) arguments and improperly decided the merits of the central

issue in the case – whether the Mercy Plan was an ERISA plan or an ERISA-

exempt church plan – in order to make a jurisdictional determination. Plaintiffs

urge me to apply law from the Second, Third, Fifth, Sixth, Seventh, Ninth, Tenth,

and Eleventh Circuits, which they contend holds that determining whether a plan is

an ERISA-exempt church plan is a merits question “unrelated to subject matter

jurisdiction.” (Pltfs.’ Memo. in Supp. of Mot. for Recon., ECF 178 at p. 4.) I am

bound by the law of the Eighth Circuit, however, see Hood v. United States, 342

F.3d 861, 864 (8th Cir. 2003), and applying that law shows that plaintiffs are

simply incorrect in their assertion.1


1
  Although I appreciate that plaintiffs also ask me to look to Supreme Court precedent, and
specifically Arbaugh v. Y & H Corp., 546 U.S. 500 (2006), to show that I erred in my
jurisdictional analysis, I disagree with their premise that Arbaugh applies to the circumstances of
                                               -6-
       Under well-established and longstanding Eighth Circuit precedent, the

determination of whether a challenged plan is an ERISA plan is a prerequisite for

federal subject-matter jurisdiction premised on ERISA, “and if the evidence does

not show that the plan is an ‘ERISA plan,’ the court must dismiss the case.”

Bannister v. Sorenson, 103 F.3d 632, 636-37 (8th Cir. 1996) (remanding case to

district court with instructions to first determine “basic jurisdictional issue” of

whether challenged plan “is, or at the time of the events in question was, a ‘plan,

fund, or program’ within the meaning of ERISA.”). See also Harris, 794 F.2d at

360 (“The existence of a plan is a prerequisite to jurisdiction under ERISA.”);

Jader v. Principal Mut. Life Ins. Co., 925 F.2d 1075, 1076-77 (8th Cir.1991)

(remanding for determination of whether jurisdiction was lacking because there

was no ERISA plan); Eide v. Grey Fox Tech. Servs. Corp., 329 F.3d 600, 608 (8th

Cir. 2003) (Where “federal subject matter jurisdiction is based on ERISA, but the

evidence fails to establish the existence of an ERISA plan, the claim must be

dismissed for lack of subject matter jurisdiction.”).




this case. In Arbaugh, the Supreme Court determined that the employee-numerosity requirement
of a Title VII claim was an element of the claim to be analyzed under Rule 12(b)(6), and not a
jurisdictional fact. Here, however, it is well-established that the existence of an ERISA plan is a
jurisdictional fact required to be met before a federal court may consider an ERISA claim.
Further, unlike the lower-court decisions criticized in Arbaugh, I do not find my August 2018
Memorandum and Order to lack explicit consideration as to whether the case should be
dismissed for lack of subject-matter jurisdiction; nor would I describe it as an “unrefined
disposition” or a “drive-by jurisdictional ruling.” Arbaugh, 546 U.S. at 511.


                                               -7-
       In Kulinski v. Medtronic Bio-Medicus, Inc., 21 F.3d 254 (8th Cir. 1994),2 the

Eighth Circuit recognized that while other courts “have elected to treat the

existence or non-existence of an ERISA plan as going to the merits of the claim

rather than to jurisdiction, . . . [u]nder the law of our Circuit, however, the question

is jurisdictional, and if we do not find jurisdiction, we may not consider the merits

of [the ERISA] claim.” Id. at 256 (citing Jader, 925 F.2d at 1077). In Chronister,

a case cited favorably by plaintiffs in their brief opposing defendants’ motion to

dismiss, the Eighth Circuit determined initially whether it had subject-matter

jurisdiction over the action because a question existed as to whether the benefits

plan at issue was a church plan and thus exempt under ERISA. To determine this

threshold question, the court of appeals applied the then-relevant factors in

determining whether the plan was a church plan or an ERISA plan, thereby

engaging in what the plaintiffs here would describe as a merits determination

related to subject-matter jurisdiction. 442 F.3d at 653-54. In that case, the court

found subject-matter jurisdiction to be proper because the plan at issue was an

ERISA plan and not a church plan. Id. at 654.

       Accordingly, in manner consistent with and as required by Eighth Circuit

precedent, I looked at the substance of the Mercy Plan to determine whether it was

an ERISA plan, and thus whether the Court had subject-matter jurisdiction over

2
  Abrogated on other grounds by Ky. Ass'n of Health Plans, Inc. v. Miller, 538 U.S. 329, 341
(2003).
                                              -8-
plaintiffs’ ERISA claims. See Dakota, Minnesota & E. R.R. Corp. v. Schieffer, 711

F.3d 878, 882 (8th Cir. 2013). See also EFCO Corp. v. Iowa Ass'n of Bus. &

Indus., 447 F. Supp. 2d 985, 998 (S.D. Iowa 2006); Brand v. Kansas City

Gastroenterology & Hepatology, LLC, 547 F. Supp. 2d 1001, 1005 (W.D. Mo.

2008). Unlike the case in Chronister, however, but as was the case in Kulinski,

“[b]ecause there is no ERISA plan here, this is not an ERISA case, and federal

subject matter jurisdiction is absent.” Kulinski, 21 F.3d at 258.

      To the extent plaintiffs also ask me to reconsider my jurisdictional analysis

on their Establishment Clause claim and supplemental state law claims, they make

no legal or factual arguments persuading me that my respective decisions were in

error or that my reasoning was flawed.

      Therefore, upon reflection and research, I do not find that my earlier

decision was clearly erroneous or that it would work a manifest injustice. Nor do I

find that extraordinary circumstances exist to warrant the relief plaintiffs seek.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiffs’ Motion for Reconsideration

and to Alter or Amend the Judgment [177] is denied.


                                        _______________________________
                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE

Dated this 29th day of October, 2018.
                                         -9-
